589-/5
                               ELECTRONIC RECORD




COA #      12-14-00190-CR                        OFFENSE:        49.04


           The State of Texas v. Alma Munoz
STYLE:     chaffer                               COUNTY:         Collin

COA DISPOSITION:       REVERSED                  TRIAL COURT: County Court


DATE: 04/15/2015                  Publish: NO    TC CASE #:      005-86365-2013




                        IN THE COURT OF CRIMINAL APPEALS



          The State of Texas v. Alma Munoz
STYLE:    Ghaffer                                     CCA#:
                                                                     5W-I5
         APPELLF^S                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:    ^Olv 2fj. 2&/?                               SIGNED:                     PC:

JUDGE:     /*£-                                       PUBLISH:                    DNP:




                                                                                   MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD